J-A24039-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

PETER FERRIERA,

                            Appellant                   No. 139 EDA 2014


           Appeal from the Judgment of Sentence December 13, 2013
                in the Court of Common Pleas of Chester County
               Criminal Division at No.: CP-15-CR-0002189-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED NOVEMBER 12, 2014

        Appellant, Peter Ferriera,1 appeals from the judgment of sentence

imposed following his bench trial conviction of harassment and stalking. He

challenges the sufficiency of the evidence. We affirm.

        Appellant’s conviction arose out of a course of conduct in which he

attempted to pursue a romantic relationship with Lisa Robertson, a television

host who presents products on the QVC shopping channel.             This conduct

continued a prior course of several previous attempts at in-person

encounters when Ms. Robertson travelled for promotional appearances,

including at the home of her parents in Tennessee, and multiple visits to

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Appellant’s surname is also variously spelled “Ferreira” in the record.
J-A24039-14



QVC headquarters in Chester County, Pennsylvania. Appellant is a native of

Connecticut.

        QVC required its on-air personalities to maintain Facebook pages, as a

means of fostering audience identification with them, and extending the

opportunities for product promotion.           (See N.T. Trial, 10/11/13, at 52).

These Facebook pages included references to personal activities such as

vacations, and daily activities like exercise routines and grocery shopping, as

well as product references and recommendations.              Ms. Robertson testified

that she received performance reviews evaluating her rate of engagement

with Facebook followers and their “activity level.” (Id. at 54). The acts at

issue in this appeal involved comments posted by Appellant to the public

Facebook page of Ms. Robertson maintained by QVC.2 The Commonwealth

introduced     twenty-two      of   Appellant’s   postings   into   evidence.   (See

Commonwealth Exhibits C-1 through C-22). 3
____________________________________________


2
  Ms. Robertson testified that she did not have a personal Facebook page.
(See N.T. Trial, at 52).
3
    For example, on April 14, 2012, Appellant posted the following:

             LISA, I HAVE A VERY SERIOUS AND SENSITIVE QUESTION
        TO ASK?? HAVE YOU EVER LOVED SOMEONE SOOOOOO MUCH
        THAT YOU LIE IN BED THINKING OF “HIM,’ HOLDING HIM SO
        CLOSE (actually it’s a pillow HE is holding instead) and YOU ARE
        HAVING “FEMININE ISSUE,” PANTIES “SOAKING WET,
        “PUPPIES” SUPER SENSATIVE, [sic] ++, YOUR ENTIRE BODY
        FROM THE “TIP OF YOUR TOES TO THE ENDS OF YOUR HAIR”
        ARE TINGLING. YOUR MIND IS “MUSH” AND YOUR HEART IS
        BEATING SOOOOO VERY HARD YOU ARE “BLUSHING”
(Footnote Continued Next Page)


                                           -2-
J-A24039-14



      While Appellant’s messages are often rambling, and borderline

incoherent, there is no ground for dispute that in many of them he sought,

or imagined there already existed, a personal romantic relationship.        On

April 9, 2012, he wrote, in pertinent part:

             For all of you please understand this:
             You do “not” know me!!!

                                            *     *   *

            You do not know what happened or when, where and why!
      Lisa and “I” do!!! We “lived it!!” And yes it is and “always has
      been “we”. Lisa & I her “pet”!!

(Commonwealth’s Exhibit C-7) (punctuation in original).

      On April 11, 2012, he wrote, in part:

           I love you Lisa Lannel and miss being near you soooo
      much!! “But I will wait for when you are ready”! No running
      around! Promise! I hope the 3rd partys [sic] understand what
      we have is very special not dangerous!! So please let us be as
      we should have been!!! ”Together”!! “Please”!!!!!!!!!!

(Commonwealth’s Exhibit C-10) (punctuation in original). On April 15, 2012,

Appellant referred to Ms. Robertson as “my very, very special friend and

torturer.”   (See Commonwealth’s Exhibit C-21).           Appellant often wrote

multiple times a day.
                       _______________________
(Footnote Continued)

      UNCONTROLLABLY BECAUSE YOU LOVED “HIM” SOO SOOOO
      MUCH YOU CAN NOT STOP SMILING AND CRYING???????

(Commonwealth’s Exhibit C-17; see also Trial Court Opinion, 1/27/14, at 2)
(punctuation and capitalization in original).




                                            -3-
J-A24039-14



        Appellant’s stalking of Ms. Robertson extends back to June of 2003.

(See Trial Ct. Op., at 1). On September 27, 2004, Appellant pleaded guilty

to stalking and was sentenced to time served and probation.                 The    court

ordered him to have no contact with Ms. Robertson or QVC, and required

him to undergo a mental health evaluation.4             (See id.).    On November 6,

2006, the trial court found him in violation of parole, but elected to take no

further action, except to reaffirm that Appellant was to have no contact with

Ms. Robertson or QVC. (See id.).

        Appellant concedes that QVC obtained a civil injunction against him in

2004 to prevent him “from any kind of close contact with Lisa Robertson, to

cease    any     type   of   communication       with   her,   basically   stay   away.”

(Appellant’s Brief, at 10 (record citation omitted); see Order Granting

Preliminary Injunctive Relief, 4/16/04, at 1-2; see also Order, 4/21/04

(extending preliminary injunction “until otherwise ordered by this [c]ourt.”)).

Appellant also concedes that this “injunction is still active.”             (Appellant’s

Brief, at 10).

        Nevertheless, Appellant continued to pursue Ms. Robertson.                 When

QVC personnel became aware, in April of 2012, that Appellant was posting

messages to Ms. Robertson’s QVC Facebook page, they stepped up their

monitoring and eventually contacted the police. Appellant was arrested on

____________________________________________


4
  Appellant was diagnosed with delusional disorder.               (See N.T. Hearing,
9/26/13, at 18).



                                           -4-
J-A24039-14



May 22, 2012 and charged with stalking, 18 Pa.C.S.A. § 2709.1, and

harassment, 18 Pa.C.S.A. § 2709.

      Prior to trial, the defense filed a motion in limine under Pennsylvania

Rule of Evidence 404(b) to preclude any mention by the Commonwealth to

the jury of Appellant’s prior conviction.   After hearing argument, the trial

court ruled that the Commonwealth could refer to the civil injunction, but

not the conviction.    (See N.T. Hearing, 9/26/13, at 12).       Immediately

afterward, at the same hearing, Appellant requested a non-jury trial. The

trial court colloquied Appellant extensively; it then permitted him to waive a

trial by jury and proceed to a bench trial. (See id. at 27).

      At trial, Ms. Robertson testified that Appellant’s postings alarmed and

scared her, particularly in consideration of his previous attempts to have

inappropriate contact with her, as well as his effort to contact her family.

(See N.T. Trial, 10/11/13, at 56-57). Ms. Robertson began receiving a daily

security escort to her car and taking other precautionary measures.

      The court found Appellant guilty of stalking and harassment. (See id.

at 114).   On December 13, 2013, the court sentenced Appellant to seven

years’ probation. This timely appeal followed. Appellant filed a statement of

errors on January 15, 2014. See Pa.R.A.P. 1925(b). The trial court filed its

opinion on January 27, 2014. See Pa.R.A.P. 1925(a).

      Appellant presents one question, with two sub-questions, for our

review:
            Whether the evidence adduced at trial was sufficient for a
      conviction on the charge of stalking pursuant to 18 Pa.C.S.A.

                                     -5-
J-A24039-14


       § 2709.1(a)(2), specifically whether the communications by
       [Appellant] were “under circumstances which demonstrated or
       communicated . . . an intent to . . . cause substantial emotional
       distress to such other person”[?]

               A. Are comments in the landscape of a virtual
         community message board such as a public figure Facebook
         page    sufficient   to  show      communications “under
         circumstances which demonstrate or communicate an intent
         to cause substantial emotional distress”?

               B. Did the trial court, as trier of fact, improperly
         consider prior criminal history not in admitted [sic] in
         evidence in concluding that [Appellant] had the necessary
         mens rea for stalking beyond a reasonable doubt?

(Appellant’s Brief, at 4).

       Appellant challenges the sufficiency of the evidence for his conviction

of stalking.5 He argues chiefly that the Commonwealth failed to prove that

he had the intent to cause emotional distress. (See Appellant’s Brief, at 13-

14). We disagree.

       Our standard of review for a challenge to the sufficiency of the

evidence is well-settled.

              In reviewing the sufficiency of the evidence, we view all
       the evidence admitted at trial in the light most favorable to the
       Commonwealth, as verdict winner, to see whether there is
       sufficient evidence to enable the jury to find every element of
       the crime beyond a reasonable doubt. This standard is equally
       applicable to cases where the evidence is circumstantial rather
       than direct so long as the combination of the evidence links the
       accused to the crime beyond a reasonable doubt. Although a
       conviction must be based on more than mere suspicion or
____________________________________________


5
  We note that Appellant raises no insufficiency claim on his conviction of
harassment.



                                           -6-
J-A24039-14


       conjecture, the Commonwealth need not establish guilt to a
       mathematical certainty. Finally, the trier of fact while passing
       upon the credibility of witnesses and the weight of the evidence
       produced, is free to believe all, part or none of the evidence.

Commonwealth v. Gainer, 7 A.3d 291, 292 (Pa. Super. 2010), appeal

denied, 23 A.3d 1055 (Pa. 2011) (case citations and quotation marks

omitted).

       The Crimes Code defines the offense of stalking as follows:

              (a) Offense defined.─A person commits the crime of
       stalking when the person either:

              (1) engages in a course of conduct or repeatedly
         commits acts toward another person, including following the
         person without proper authority, under circumstances which
         demonstrate either an intent to place such other person in
         reasonable fear of bodily injury or to cause substantial
         emotional distress to such other person; or

               (2) engages in a course of conduct or repeatedly
         communicates to another person under circumstances which
         demonstrate or communicate either an intent to place such
         other person in reasonable fear of bodily injury or to cause
         substantial emotional distress to such other person.

18 Pa.C.S.A. § 2709.1.6

            (1) A person acts intentionally with respect to a material
       element of an offense when:



____________________________________________


6
 Appellant correctly notes that prior to the entry into force of 18 Pa.C.S.A.
§ 2709.1 in 2003 one statute addressed both stalking and harassment.
(See Appellant’s Brief, at 14). Therefore, caselaw preceding the date of
enactment of the new statute often addresses both offenses without
mutually exclusive differentiation.




                                           -7-
J-A24039-14


              (i) if the element involves the nature of his conduct or
         a result thereof, it is his conscious object to engage in
         conduct of that nature or to cause such a result; and

               (ii) if  the   element     involves   the   attendant
         circumstances, he is aware of the existence of such
         circumstances or he believes or hopes that they exist.

18 Pa.C.S.A. § 302(b)(1).

       Appellant’s first argument is that the evidence was insufficient because

he posted his messages to the public Facebook page maintained in the name

of Ms. Robertson by QVC.              (See Appellant’s Brief, at 4, 12, 13-20).

Comparing his postings to a comment on a public message board, he asserts

that “a reasonable person would not believe his or her communications

would cause ‘substantial emotional distress.’”            (Id. at 20).   He posits that

this is so because by posting to Ms. Robertson’s public Facebook page, with

a fan base of 100,000 followers, there was no expectation that he would

receive a response.        (See id. at 16).         He also argues that there was

insufficient evidence of intent to cause emotional distress because his

“comments      also   allude     to   [Appellant]   and    Ms.   Robertson   having   a

relationship with one another or possibly restarting a relationship.”7 (Id. at

16). We disagree.


____________________________________________


7
  The allusion to restarting a relationship refers to Appellant’s testimony that
in 1982 he had a chance encounter at a party with the then-underage Ms.
Robertson, who comforted him after her older sister slipped him a “Mickey”
and he fell ill. (See N.T. Trial, 10/11/13, at 83-88). Ms. Robertson
(Footnote Continued Next Page)


                                           -8-
J-A24039-14


       Appellant’s argument fails first of all because how or where he sent

his messages has no factual bearing, and is legally irrelevant, to the

content of his communications. His argument also fails on the facts. The

trial court as fact-finder was entitled to accept the testimony of Ms.

Robertson that, even though she was assisted by a QVC social media

coordinator, she personally responded to as many comments as possible,

and did so because she was graded on her performance of this activity.

(See N.T. Trial, at 53-54).

       This Court has previously decided under another statute, that repeated

email communications to another person under circumstances which

demonstrate or communicate either an intent to place such other person in

reasonable fear of bodily injury or to cause substantial emotional distress to

such other person are sufficient to prove stalking.   See Commonwealth v.

D'Collanfield, 805 A.2d 1244, 1249 (Pa. Super. 2002).          Analyzing the

former stalking provision, section 2709(b), for review of a sufficiency claim

under 18 Pa.C.S.A. § 5504(a.1) (harassment or stalking by communication),

since repealed, this Court affirmed the judgment of sentence and rejected a

pre-Grant 8ineffectiveness claim, as without arguable merit.


                       _______________________
(Footnote Continued)

categorically denied any contact with Appellant outside of court, or any past,
present or future relationship with him. (See id. at 59, 60).
8
    See Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002).



                                            -9-
J-A24039-14


      The D'Collanfield Court decided that there was a sufficient basis for

appellant’s guilty plea on evidence that he sent nine harassing and bizarre

emails to a psychologist, causing concern and alarm, after receiving an

unwelcome diagnosis, as a paranoid schizophrenic, on his court ordered

evaluation. (See id. at 1249). It further decided that intent could properly

be inferred from appellant’s words or actions in light of all the attendant

circumstances.   (See id.).    While the D'Collanfield Court addressed a

different, albeit virtually identical statute, since repealed, we discern no

reason why the legal principles it employed cannot be applied to the issue on

appeal here.

      Similarly, this Court has determined, in construing a prior statute, that

unwanted “romantic” advances are sufficient to establish substantial

emotional distress. See Commonwealth v. Roefaro, 691 A.2d 472, 475

(Pa. Super. 1997) (affirming judgment of sentence of eighteen to thirty-six

months’   imprisonment,    plus   consecutive   four-years’   probation,   after

conviction for stalking on proof appellant persisted in pursuit of woman after

previous convictions; court properly admitted prior stalking convictions to

show course of conduct); see also Commonwealth v. Urrutia, 653 A.2d

706, 709 (Pa. Super. 1995), appeal denied, 661 A.2d 873 (Pa. 1995) (under

previous statute, prior bad acts properly admitted to establish appellant’s

intent to stalk victim; testimony permitted inference that appellant intended

to cause victim fear for her physical safety or intended to cause her


                                    - 10 -
J-A24039-14


emotional distress; bad acts also admissible to show course of conduct);

Commonwealth v. Kozinn, 552 A.2d 1096, 1099 (Pa. Super. 1989)

(holding jury may infer intent to harass from attempt to engage in sexually

explicit communication with another individual, without prior express or

implicit consent of other individual). No changes to the statute have altered

the element at issue, or require a revision of the legal analysis this Court has

previously employed.

       Appellant offers no authority to the contrary. Instead, he notes other

cases involving different forms of stalking and posits that because the facts

are not the same, the evidence here is insufficient. (See Appellant’s Brief,

at 16) (citing Commonwealth v. Leach, 729 A.2d 608 (Pa. Super. 1999)

(“calling”); and Commonwealth v. Hendrickson, 724 A.2d 315, 316-17

(Pa. 1999) (“fax”)). Appellant’s argument is unpersuasive.

       Preliminarily,     he   mis-states      the   facts   in    Leach.9      He    also

misapprehends       the    import     of    Hendrickson,          which   confirmed   the

constitutionality of a different statute, harassment by communication or

address, 18 Pa.C.S. § 5504, since repealed,10 and is not at issue in this

appeal. See Hendrickson, supra at 316.

____________________________________________


9
  Leach involved nine acts of vandalism to a vehicle, not “calling.”
(Appellant’s Brief, at 16); see also Leach, supra at 610.
10
   18 Pa.C.S.A. § 5504 was repealed by 2002, Dec. 9, P.L. 1759, No. 218,
§ 4, effective 60 days after enactment.



                                           - 11 -
J-A24039-14


      Furthermore,    Appellant’s   factual     premises   are   faulty,   if     not

disingenuous. First, although there was no dispute that Ms. Robertson had

about 100,000 Facebook followers (“[g]ive or take 10 or 20,000”), (N.T.

Trial, at 17), on any given day the traffic on her Facebook page was more

like “10 to hundreds of comments,” (see id.), making the prospect of a

response much more probable.

      Secondly, and more importantly, as the messages quoted here

confirm, Appellant actively and unabashedly sought a response in his

messages. “A person acts intentionally with respect to a material element of

an offense when . . . it is his conscious object to engage in conduct of that

nature or to cause such a result[.]”          18 Pa.C.S.A. § 302(b)(1).         Here,

Appellant intended the natural consequence of his actions, however

unrealistic or even delusional his romantic expectations were.

      Viewing the evidence here in the light most favorable to the

Commonwealth as verdict winner, we have no difficulty in deciding that the

evidence was more than sufficient to convict Appellant of stalking.

Appellant’s issue does not merit relief.

      Next, Appellant claims, in sub-question B, that the trial court

improperly considered his prior criminal history. (See Appellant’s Brief, at

4). Referring to the trial court’s partial grant of the motion in limine (when

the parties still contemplated a jury trial), and citing the trial court’s

statement in its Rule 1925(a) opinion, that Appellant “was not a neophyte in


                                     - 12 -
J-A24039-14


this area of the law, a factor I took into account in deciding his intent,”

Appellant posits that the trial court improperly considered evidence of

criminal history not presented at trial. (See Appellant’s Brief, at 20-25; see

also Trial Ct. Op., at 4). We disagree.

      First, Appellant did not raise this issue with the trial court. Accordingly

it is waived. “Issues not raised in the lower court are waived and cannot be

raised for the first time on appeal.” Pa.R.A.P. 302(a).

      Second, Appellant did not raise this issue in his statement of errors. It

is waived for that reason as well.      “Issues not included in the Statement

and/or not raised in accordance with the provisions of this paragraph (b)(4)

are waived.” Pa.R.A.P. 1925(b)(4)(vii).

      Third, “[i]t is presumed that a trial court, sitting as factfinder, can and

will disregard prejudicial evidence.”   Commonwealth v. Miller, 987 A.2d

638, 670 (Pa. 2009) (citations omitted).      Similarly, a trial court sitting as

fact-finder is traditionally “presumed to disregard inadmissible evidence and

consider only competent evidence.” Commonwealth v. Kearney, 92 A.3d

51, 61 (Pa. Super. 2014) (citation omitted).        Further, a trial court’s mere

knowledge or familiarity with a defendant’s prior criminal history does not

undermine a subsequent conviction.        See id.    Therefore, even assuming,

contrary to fact, that the evidence at issue was inadmissible, under well-

settled law the trial court sitting as fact-finder would be presumed to

disregard it.


                                     - 13 -
J-A24039-14


      Fourth, Appellant waived a jury trial, fully aware, as was his counsel,

that the trial court, which had just ruled on his motion in limine, was

thoroughly acquainted with Appellant’s criminal history.

      Fifth, the trial court did not say it considered prior convictions, only

that it considered that Appellant was “not a neophyte in this area of the

law,” a reference equally applicable to the still-outstanding civil injunction,

which, after all, the trial court had ruled admissible. (Trial Ct. Op., at 4).

      Sixth, evidence of prior convictions is admissible to prove intent and

course of conduct in a prosecution for stalking.       See Commonwealth v.

Roefaro, supra at 475; Urrutia, supra at 709.

      Appellant’s second argument is waived and would not merit relief.

      Our reasoning differs somewhat from that of the trial court. However,

an appellate court may affirm a valid judgment based on any reason

appearing in the record.    See Commonwealth v. Elia, 83 A.3d 254, 264

(Pa. Super. 2013), appeal denied, 94 A.3d 1007 (Pa. 2014).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2014




                                      - 14 -